Citation Nr: 1718635	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral flatfoot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for a flatfoot disability.

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the Veteran has been retired since 1986 due to age or duration of service.  Moreover, there is no indication that the Veteran's bilateral flatfoot would prevent him from obtaining and maintaining gainful employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence that raises the issue of unemployability due to his bilateral flatfoot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his bilateral flatfoot disability has been characterized by pronounced symptoms, including extreme tenderness of plantar surfaces of the feet, not improved by orthopedic shoes or appliances, for the entire period on appeal.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 50 percent maximum schedular rating, but no higher, for bilateral flatfoot has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in April 2009 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination report from May 2009, and the Veteran's statements.

The Veteran was afforded a VA compensation examination in May 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2009 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the present claim.  The May 2009 VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  As a result, the Board finds the May 2009 VA examination to be adequate for rating purposes.  

The December 2011 private medical opinion indicated that the Veteran's bilateral flatfoot had worsened since the May 2009 VA examination.  The Veteran was afforded the opportunity for an additional VA examination in August 2016.  He cancelled the August 2016 VA examination and did not request that it be rescheduled.  The "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it currently stands.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Bilateral Flatfoot - Analysis

The Veteran is currently in receipt of a 10 percent disability rating for a flatfoot disability under 38 C.F.R. § 4.171A, DC 5276.  This rating has been in effect since January 1955, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b).  He contends that a higher rating is warranted.  

Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a.

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Turning to the relevant evidence, the Veteran stated in March 2009 that the condition of his feet had deteriorated significantly over the years to the point that they were extremely painful and he had to buy orthopedic shoes.

In May 2009, the Veteran stated that he had had many kinds of orthopedic supports.  He indicated that some helped a little, but most he could never use.
In May 2009, the Veteran was afforded a VA compensation examination.  He reported having chronic bilateral foot pain, more so in the left than right.  He had multiple orthotics with little relief of symptoms, but metatarsal bars on his shoes had helped somewhat.  He reported symptoms of pain and stiffness while standing and walking, bilaterally.  He did not report having any flare-ups.  He was able to stand three to eight hours, with only short rest periods, and able to walk one to three miles.  The Veteran's left foot was tender to palpation during the examination.  There was no evidence of left foot pronation.  His left Achilles alignment was normal on weight bearing and non-weight bearing.  There was a left foot arch present on non-weight bearing, but not on weight bearing.  There was pain on manipulation of the left foot, and a mild valgus that was not correctible by manipulation.  The weight bearing line was located over the left big toe.  There was no muscle atrophy of the foot.  As to the right foot, there was no evidence of tenderness, instability, weakness, or abnormal weightbearing on examination.  His right Achilles alignment was normal on weight bearing and non-weight bearing.  There was no right foot pronation.  There was a right foot arch present on non-weight bearing and weight bearing.  There was no pain on manipulation of the right foot and no valgus.  The right foot weight bearing line was located at the medial to great toe.  Gait was normal.  X-rays revealed mild midfoot sag, bilaterally.  There was no ankle joint effusion on either side.  The calcaneal pitch was normal bilaterally.  It had a mild effect on his ability to do chores and recreation, and a moderate effect on shopping, exercise, and sports.  The Veteran had been retired since 1986, and was eligible for retirement due to age or duration of work.

In his November 2011 Form VA 9, the Veteran stated that he had pain on manipulation and tenderness to palpation of both feet.  He also reported experiencing swelling of my foot and ankle with use.  The Veteran is competent to report observable symptoms of pain on manipulation, tenderness to palpation, and swelling on use.  See Layno, 6 Vet. App. 465, 469.  The Board finds his report to be credible and highly probative, and it is consistent with the November 2011 statement from the Veteran's treating physician.

In November 2011, the Veteran's treating private physician stated that normal daily activities induced his bilateral foot pain.  The Veteran had also been diagnosed with chronic plantar degenerative arthritic changes.  He had foot joint and plantar foot pain and tenderness, as well as skin changes of texture, color, and dryness that were indications of edema.  The treating physician stated that the symptoms had not been reduced with NSAIDs, changing shoe gear, orthotic therapy, modification of activities, injections, narcotics, and physical therapy.  The Board finds this medical opinion to be competent and highly probative as to the nature and current severity of the Veteran's bilateral flatfoot, as the physician is familiar with the Veteran's symptoms as his treating physician and gave a detailed description of the history and current state of the Veteran's bilateral flatfoot disability.

After reviewing the evidence of record, both lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for bilateral flatfoot under DC 5276 for the entire period on appeal.  The Veteran has consistently reported having severe pain on manipulation and use accentuated.  The record also reflected significant functional impairment due to the bilateral plantar pain and characteristic callosities, and the veteran has reported having swelling on use.  Furthermore, the May 2009 VA examination report indicated that the Veteran's left foot had objective evidence of marked deformity and tenderness to palpation.  While the there is no evidence of marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation, the Veteran has consistently reported, and the treating physician concurred, that he has experienced extreme tendernesss of plantar surfaces of the feet.  Finally, all of the evidence indicates that the Veteran's bilateral flatfoot symptoms have not improved with the use of orthopedic shoes or appliances.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 50 percent, but no higher, is warranted for the entire period on appeal.  A 50 percent rating maximum rating available under DC 5276.

The Board considered the potential application of other diagnostic codes governing foot disabilities.  However, no other diagnostic code governing foot disabilities provides for a rating in excess of 50 percent.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, for bilateral flatfoot is warranted for the entire period on appeal.

ORDER

For the entire period on appeal, a 50 percent rating, but no higher, for bilateral flatfoot, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


